RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5268-17T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

A.A.,

          Defendant-Appellant/
          Cross-Respondent,

and

E.M.,

     Defendant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF L.M.
and J.M., Minors,

          Respondents/Cross-Appellants,

and

EZ.M. and A.M.,
     Minors.
_____________________________

         Argued October 2, 2019 – Decided February 6, 2020

         Before Judges Ostrer, Vernoia and Susswein.

         On appeal from the Superior Court of New Jersey,
         Chancery Division, Family Part, Monmouth County,
         Docket No. FG-13-0028-18.

         Lauren Derasmo, Designated Counsel, argued the cause
         for appellant/cross-respondent (Joseph E. Krakora,
         Public Defender, attorney; Robyn A. Veasey, Deputy
         Public Defender, of counsel; Lauren Derasmo, on the
         briefs).

         Linda Vele Alexander, Designated Counsel, argued the
         cause for respondent/cross-appellant J.M. (Joseph E.
         Krakora, Public Defender, Law Guardian, attorney;
         Linda Vele Alexander, on the brief).

         Todd S. Wilson, Designated Counsel, argued the cause
         for respondent/cross-appellant L.M. (Joseph E.
         Krakora, Public Defender, Law Guardian, attorney;
         Meredith Alexis Pollock, Deputy Public Defender, of
         counsel; Todd S. Wilson, on the briefs).

         Joshua Paul Bohn, Deputy Attorney General, argued
         the cause for respondent (Gurbir S. Grewal, Attorney
         General, attorney; Melissa Dutton Schaffer, Assistant
         Attorney General, of counsel; Joshua Paul Bohn, on the
         brief).

         Danielle Ruiz, Designated Counsel, argued the cause
         for minor A.M. (Joseph E. Krakora, Public Defender,
         Law Guardian, attorney; Danielle Ruiz, on the brief).


                                                                  A-5268-17T3
                                   2
              Michele Carton Scenna, Designated Counsel, argued
              the cause for minor Ez.M. (Joseph E. Krakora, Public
              Defender, Law Guardian, attorney; Michele Carton
              Scenna, on the brief).

PER CURIAM

        Defendant A.A.1 appeals from a final judgment terminating her parental

rights to her four children, L.M. (Linda), born in 2003; Ez.M. (Eddie), born in

2004; J.M. (Jill), born in 2006; and A.M. (Alice), born in 2007. The court also

entered judgment terminating the parental rights of the children's father E.M.

(Earl). Defendant contends the Division of Child Protection and Permanency

(the Division) failed to prove the four prongs of the best interests standard ,

N.J.S.A. 30:4C-15.1(a)(1) to (4), by clear and convincing evidence, and the

court failed to make adequate findings of fact and conclusions of law supporting

its decision. The Law Guardians for Eddie and Alice urge that we affirm the

judgment. The Law Guardians for Linda and Jill argue the judgment should be

reversed. Earl did not appeal from the court's termination order and has not

participated in this appeal. Having considered defendant's, the Division's, and

the Law Guardians' arguments in light of the record and controlling law, we

affirm the termination of defendant's parental rights.



1
    We use initials and pseudonyms to protect the privacy of the children.
                                                                             A-5268-17T3
                                         3
                                        I.

      The evidence presented at the four-day guardianship trial established

defendant has a master's degree in biology and holistic health, and in January

2017, she purportedly began an online Ph.D. program in naturopathic medicine.

Following defendant's divorce from Earl in 2009 or 2010, she and her three

daughters lived with her parents G.A. (Gertrude) and C.A. (Carl), and Eddie

resided with Earl.

      In 2011, defendant moved with her three daughters to Georgia to seek

employment and what defendant characterized as "a better life." Defendant did

not find adequate employment in Georgia, was twice evicted from homes she

leased, and she requested money for food from Gertrude. Defendant returned to

New Jersey with her daughters, and they again resided with her parents.

      In August 2014, the Division received an anonymous referral of physical

abuse by defendant against Linda. Defendant admitted striking Linda with an

open hand as a form of discipline, but the Division determined the referral was

unfounded. Defendant, however, agreed to a case plan prohibiting her use of

any physical discipline.

      Conflicts arose between defendant and her parents over the children and

defendant's alleged failure to contribute to the costs of the household. Defendant


                                                                          A-5268-17T3
                                        4
agreed to vacate her parent's home in September 2014, but she did not do so.

Gertrude obtained a judgment of eviction against defendant in September or

October 2014. Defendant then moved again to Georgia with her three daughters,

her boyfriend O.H. (Ollie), and his son. She left Eddie in Earl's care in New

Jersey. She notified the Division of the move and that she found employment

in Georgia. Defendant, Ollie, and the children lived with defendant's friend,

with the children sleeping on the floor, but the friend requested they leave. The

Division attempted to assess the children's living arrangements, but defendant

refused to provide an address because "she did not want the case to follow her."

      In December 2014, the Division learned defendant and her three daughters

had returned to New Jersey because she could not find employment in Georgia.

Defendant reported she was staying with the children in hotels and friend s'

homes. Gertrude reported that defendant and the children were residing in

Ollie's mother's home.

      Defendant allowed her three daughters to return to Gertrude's and Carl's

home for the balance of the school year "while [defendant got] herself together."

Defendant lived elsewhere, and Eddie continued to live with Earl. When the

Division contacted defendant on December 4, 2014, she refused to provide the

address where she resided.


                                                                         A-5268-17T3
                                       5
      On December 15, 2014, Gertrude reported to the Division defendant and

Ollie were involved in a domestic violence incident at Ollie's home, and Ollie

used physical force against defendant in front of Eddie. Defendant and Eddie

denied the allegations, and defendant reported she exaggerated a report of

domestic violence involving Ollie so her parents would let her and her daughters

live in their home. The Division investigated the referral concerning the alleged

domestic abuse of defendant by Ollie in front of the children and determined it

was not established.

      On December 17, 2014, the court granted Gertrude and Earl joint legal

and residential custody of the three children. The court determined defendant's

"[c]ontinued visitation will place the [children] at risk," and suspended

defendant's visitation with her three daughters. The court did not bar defendant's

visitation with Eddie, who continued to reside with Earl. Earl advised the

Division he and defendant agreed defendant's parents could maintain residential

custody of the three girls. The court directed that the parties comply with all

Division recommendations.

      In January 2015, the caseworker reported defendant "is currently homeless

and her address is unknown." In May 2015, the caseworker noted defendant "is

a transient who is rarely in the children's lives and is court ordered not to have


                                                                          A-5268-17T3
                                        6
any contact."     By September 2015, Gertrude was unaware of defendant's

location, and Jill and Alice reported they had not had any recent contact or visits

with defendant.

      The court entered a September 1, 2015 order granting defendant parenting

time with her daughters supervised by Earl during his parenting time.             In

September, the Division learned defendant was residing with a cousin and at

another unknown address.      The following month, Gertrude reported to the

Division the cousin supervised a visit between defendant and the children. It

was also reported that defendant had secured employment as a substitute teacher,

and Gertrude was hopeful defendant "might be finally working to turn her life

around."

      On March 22, 2016, staff at Linda's school made a referral to the Division,

claiming Linda reported that Earl abused Eddie during the three girls' weekend

visitation at Earl's home. The investigation revealed that Earl had become angry

at Eddie and struck Eddie with a brush. Eddie reported Earl had hit him before,

including on the previous Christmas when Eddie struck him repeatedly with a

cord. The caseworker observed six-and-one-half-inch marks on Eddie's legs that

he reported he received during the Christmas incident. The three girls reported

that Earl hit them as well, and that they feared him.


                                                                           A-5268-17T3
                                        7
      On March 24, 2016, the caseworker spoke with defendant, who was at her

parent's home, about the referral. Defendant claimed the marks on Eddie's body

were birthmarks.     The caseworker learned defendant had been living in

Philadelphia, but had returned to her parent's home. Gertrude said she intended

to ask defendant to leave that day.

      The Division substantiated Earl for abuse or neglect of the four children.

On March 31, 2016, the court granted the Division's application for temporary

custody of the four children, noting defendant and Earl "admitted to hitting their

children" and "[t]here has been domestic violence in the home." The court

suspended all visitation by both parents pending an evaluation of the children ,

and it ordered that the Division inform defendant about domestic violence

counseling. The caseworker reported defendant and Ollie were homeless at that

time. The four children were placed with defendant's parents. At a hearing five

weeks later, the court ordered defendant to participate in domestic violence

counseling and required in-home counseling for Gertrude and the children.

      The caseworker scheduled an in-person meeting with defendant at the

Division's office on May 14, 2016, but defendant did not attend, explaining she

lacked transportation.    Defendant participated in a May 16, 2016 case

management review hearing by telephone. The court ordered that defendant


                                                                          A-5268-17T3
                                        8
comply with the domestic violence counseling services, and prohibited

defendant and Earl from discussing with the children the reports from their

psychological evaluations when they became available.

      A caseworker spoke with defendant on May 23, 2016, and arranged an in-

person meeting for May 31. The caseworker offered to either provide defendant

transportation to the meeting or to hold the meeting in defendant's home.

Defendant declined the offer to meet at her home, did not arrange for the bus

passes the Division offered to make available, and did not attend the meeting.

      Defendant also did not attend a scheduled June 13, 2016 case management

review during which the court ordered supervised visitation of the children by

defendant and that the Division provide defendant with bus passes. Defendant

did not pick up the bus passes from the Division. She advised the Division she

had moved to Long Branch, but would not provide her address, supplying

instead only a relative's home as a mailing address.

      On June 15, 2016, a Division caseworker reviewed the June 13, 2016 case

management order with defendant over the telephone. Defendant was advised

bus passes were available for her, and that she was required to meet with the

caseworker. Arrangements were made for a June 17 meeting, but defendant did

not appear. The caseworker called defendant and left a message advising that


                                                                        A-5268-17T3
                                       9
the June 13, 2016 order and bus passes would be mailed to her, and that the

caseworker would conduct unannounced visits to defendant's home until

defendant met the caseworker in person. Eight days later, defendant left a

voicemail message for the caseworker advising she no longer lived in Long

Branch, but she did not supply a new address.

      The caseworker continued her efforts to contact and meet with defendant.

On June 27, 2016, the caseworker spoke with defendant on the phone, but

defendant refused to provide her address and would provide only a relative's

address where her mail could be sent.

      On July 6, 2016, defendant informed the Division she moved to Camden,

but she did not supply an address. She also indicated she could not afford

transportation to meetings with the Division. The Division offered defendant

supervised visits at its offices, but defendant failed to appear for the visits

scheduled for July 6, July 13, July 21, and August 5, 2016. The Division referred

defendant to the YMCA for its supervised visitation program, but defendant

declined that service. At a July 20, 2016 case management review, the court

ordered that defendant would have supervised visitation with the children once

per week at a Division office and required that defendant pick up bus passes

from the Division.


                                                                         A-5268-17T3
                                        10
          A caseworker spoke with defendant on August 4, 2016, reminding

defendant it was critical she attend the court hearings. Nonetheless, defendant

did not appear for an August 8 case management review hearing where the court

continued its prior orders.

          The Division approved defendant for visitation supervised by Gertrude

beginning on August 12, 2016. Through the end of 2016, defendant attended

twelve supervised visits with the children and missed seven other scheduled

visits.

          In mid-September, defendant advised the caseworker she continued to live

in "South Jersey," but she refused to provide her address. The caseworker

advised defendant it was essential she attend domestic violence counseling, but

defendant asserted the program the Division had referred her did no t respond to

her calls. The caseworker referred defendant to another counseling service.

          Defendant failed to attend two scheduled meetings with the caseworker in

November 2016. The Division received an unconfirmed report defendant was

residing in Philadelphia, but it did not have defendant's address.

          The court completed a three-day fact-finding hearing on December 7,

2016. The court found Earl physically abused the four children through "a

pattern of excessive corporal punishment" using various objects.


                                                                           A-5268-17T3
                                         11
      Defendant first met the Division caseworker in late January 2017, at a

family review meeting. Defendant had completed domestic violence counseling

by that time. Defendant failed to attend the next scheduled meeting with the

caseworker, but she met with the caseworker on February 28, 2017.           The

caseworker again informed defendant it was important for her to attend Division

meetings and court proceedings, and that transportation services were available.

      By March 17, 2017, defendant's phone stopped accepting calls from the

caseworker. On March 21, defendant informed the caseworker that she was

moving to Georgia the following day, and that she had made living arrangements

there. She did not provide the caseworker with a Georgia address, but she

explained she planned to reunite with her children in Georgia after the school

year ended. Defendant returned to New Jersey for a visit in late April 2017, met

with the caseworker, and said she had secured a full-time teaching position in

Georgia and would arrange for the children to live with her. Defendant lived in

Georgia until the beginning of September 2017, and she did not have any visits

with the children during the time she resided there.

      Defendant participated by phone in a May 12, 2017 permanency hearing.

The court found termination of parental rights "appropriate and acceptable," but

also found there was a dual goal of reunification. The court determined it was


                                                                        A-5268-17T3
                                      12
not safe to return the children to their parents based on Earl's lack of cooperation

in parenting counseling and because defendant "lives in Georgia and has not

held herself out as a resource." The court cited the Division's provision of

services including "psychological evaluation, anger management, therapeutic

visitation, [and] referrals for services."

      The court directed that the Division file for guardianship within sixty-days

and assess defendant's home in Georgia. The court ordered defendant to provide

her address to the Division and keep in contact with the caseworkers. The court

allowed defendant visitation, including overnights, with a supervisor approved

by the Division.

      On July 13, 2017, defendant advised the Division her employment in

Georgia was part-time, but would become full-time by month's end.               She

reported having adequate housing — a purported "hold" on a four-bedroom

condominium — but she did not have a lease and did not otherwise provide the

Division with documentation related to her housing or employment.

      On July 19, 2017, the Division filed the guardianship complaint , and, on

the same day, the court issued an order requiring defendant and Earl to show

cause why the court should not terminate their parental rights. By August 18,

defendant had not commenced any full-time employment, and she refused to


                                                                            A-5268-17T3
                                        13
provide any paystubs or a lease agreement for her housing. Three weeks later,

the Division learned defendant had returned to New Jersey and was living with

a friend at an address defendant provided to the caseworker. In a September 14,

2017 order, the court directed that defendant and Earl submit to psychological

and bonding evaluations and comply with services; Gertrude and Carl to submit

to bonding evaluations; and defendant to continue supervised visitation.

      Defendant did not attend a scheduled September 27, 2017 bonding

evaluation with Dr. Alan Lee, despite being reminded of the scheduled

evaluation and offered transportation to the evaluation by the caseworker.

Defendant's bonding evaluation by Dr. Lee was rescheduled for November 9,

2017. During a case management review on October 31, 2017, defendant's

counsel advised the court defendant obtained employment as a teacher that

precluded her from attending the scheduled bonding evaluation. The court

observed schools were closed on November 9 and ordered defendant to attend

the evaluation. The court denied defendant's request for monetary assistance for

a security deposit because reunification was not within the termination plan.

The Division's counsel noted "for several months now . . . [defendant] has made

no effort to really do anything that the Division has asked of her, except for the

visitation that she does on her own."


                                                                           A-5268-17T3
                                        14
      Defendant did not attend the November 9 bonding evaluation, and

defendant's psychological and bonding evaluations with Dr. Lee were

rescheduled for February 27, 2018. During a January 2018 telephone call,

defendant refused to schedule a meeting with the caseworker. Defendant met

with Dr. Lee on February 27, 2018, for psychological and bonding evaluations.

      During the guardianship trial, three caseworkers testified concerning the

Division's seven-year involvement with defendant, Earl, and the four children.

Gertrude, Linda, and Alice also testified. Dr. Lee, who was qualified without

objection as an expert in the field of psychology, also testified. Defendant and

Earl did not attend the trial.

      Dr. Lee explained defendant has a "fairly limited" grasp of parenting and

of the "range of possible ways of proper discipline for a child" between ten and

fourteen years old. Defendant admitted to Dr. Lee she had been aware Earl used

objects, including a cord, to hit the children, but she made no "specific

condemnation of that type of behavior."        Defendant expressed hope for

reunification, but "she did not have a specific place in mind" or accommodations

suitable for the children, although she said she would soon know where she

could secure housing.




                                                                        A-5268-17T3
                                      15
      Dr. Lee diagnosed defendant with a "personality disorder, not otherwise

specified [(NOS)]," "with narcissistic, avoidant, and paranoid traits or features."

He found defendant had some impulsive or immature tendencies and "some

rather entrenched and maladaptive personality and character traits," including a

significant "coping deficit" that resulted in difficulty with "more complex tasks."

He also found defendant appeared "quite self-centered and . . . narcissistic" and

focused "heavily on herself and her own views and beliefs," with "an extremely

high view of herself." Defendant saw "herself as not having any problems" in

need of correction and, relatedly, was skeptical of the professional treatment she

has been offered.

      According to Dr. Lee, defendant tested high on the "dominance scale,"

which typifies a "very rigid" personality that, at times, could lead to decision-

making consistent with "her strictly held beliefs, which may or may not be

accurate."   Dr. Lee found defendant tending towards "paranoia and hyper-

vigilance," and he noted those traits were consistent with significant "anger and

resentment," an inclination to "project blame onto others, and see[ing] oneself

as the victim of unjust and unfortunate situations."

      Dr. Lee opined that defendant's entrenched traits would likely influence

her judgment about the children's needs and lead "her to be rather inconsistent


                                                                           A-5268-17T3
                                       16
and unstable in different areas of her life." He explained defendant likely could

not offer "the kind of consistency, protection, and support that her

children . . . would need at the time, and within the foreseeable future," and she

would likely not consent to treatment, given her mistrust and inflated self-image.

Dr. Lee testified defendant "does not see the problem in her; she sees the

problem in others, and . . . she believes that others are trying to thwart her

successes [and], interfere with her unique, special abilities . . . ." He did not

recommend defendant's reunification with the children.

      Based on the bonding evaluation, Dr. Lee concluded that, although Linda

and Jill said they wished to live with defendant, none of the children "had a

significant and positive" attachment to her, and that termination of [defendant's]

parental rights posed "a low risk [of] . . . severe and enduring harm." Dr. Lee

testified each child had a fairly strong bond with Gertrude; Jill, Alice, and Eddie

had a fairly strong bond with Carl; and Linda had a "moderately positive

attachment" to Carl. Dr. Lee explained that severing the children's relationships

with their grandparents would likely inflict severe and lasting harm. Noting the

importance of permanency in a healthy childhood, Dr. Lee opined that adoption

by Gertrude and Carl would better achieve that goal than kinship legal

guardianship.


                                                                           A-5268-17T3
                                       17
      Gertrude testified that she and Carl sought adoption as opposed to kinship

legal guardianship, while insisting on her commitment to preserve the children's

bond with their mother, whom she acknowledged they loved. She also offered

details of what she perceived as her daughter's lack of stability and poor

parenting.

      On cross-examination, Gertrude explained she would be unable to allow

the children to remain in her home should adoption prove impossible because

she was afraid of Earl, whom she claimed had threatened her and Carl in the

past. Gertrude confirmed that, if "denied the right to adopt," she would "ask

[the] Division to take the children away." She later stated "[i]t would concern

[her] greatly" if the children ended up in foster care, but she needed to consider

her's and her husband's safety. Although she had not had contact with Earl in at

least a year, she feared he would show up at her house. She believes adoption

will protect her and Carl from Earl, and the children from Earl's abuse and

defendant's irresponsibility. She also testified that although she understood she

and Carl would be entitled to receive monetary subsidies as a result of their

adoption of the children, they would adopt even if no financial assistance was

available.




                                                                          A-5268-17T3
                                       18
      Linda testified she wished to live with her mother and opposed adoption

by her grandparents, but she "would just be fine staying with" Gertrude if

defendant could not have custody. Linda testified she had a strong bond with

defendant and relied on defendant for help with her homework.

      Alice testified that, when she and her sisters briefly stayed in Georgia,

defendant "didn't have enough money to take care of [the children] and then

[they] had to move back to [her] grandma's house." Alice explained defendant

did not live with them because she could not "really tak[e] care of us, for like

clothes and stuff and my grandma had to do that, I think."

      Alice also explained defendant did not spend "a lot" of time with her, Jill,

or Eddie, but instead focused on Linda during defendant's visits with the

children.   Alice testified she had no time alone with her mother, and she

preferred to remain with her grandparents, even if her mother could not join

them there. Alice did not want to repeat her experience in Georgia where

defendant did not "have enough" and they were forced to move out.

      The judge rendered his decision from the bench, finding defendant

abandoned her children, left them in the care of her parents, Gertrude and Carl,

and never provided the children with a reliable parental figure. The court also

found defendant failed to provide the children with a stable environment and, as


                                                                          A-5268-17T3
                                      19
a result, over many years and for most of the children's lives, defendant's parents

solely provided the children with consistent care and a safe and secure home.

The court rejected the notion defendant's parents were motivated to care for the

children by the potential receipt of monetary benefits, and found Gertrude and

Carl "raised, controlled, . . . [and provided] a stable environment" and cared for

the children whenever it was necessary. The court noted defendant's parents

provided care and support for the children since each was born, and that they

did so without any interest in obtaining monetary benefits. The court also found

defendant relied on her parents to care for her four children.

      The court reasoned that although defendant was educated and a good

student, she lacked stability in her life. The court accepted Dr. Lee's testimony

that defendant suffers from personality disorders, is unstable, and lacks the

ability to care for her children until she achieves stability in her own life. The

court further noted that although the children may love defendant and have

"some bonds" with her, defendant never functioned as their primary caregiver

or was a stable presence in their lives.

      The court found no evidence allowing a finding that the children could

feel confident defendant would either supply a safe, secure, stable environment

or provide for their daily needs. The court noted that defendant "always take[s]


                                                                           A-5268-17T3
                                       20
the position" she did not have to provide for the children's needs because her

parents were available to do so.

      The court cited defendant's consistent instability, explaining that although

she claimed to have had great jobs, she did not have an apartment or money to

support her children and never demonstrated any ability to care for them. The

court also noted defendant actually spent little time with the children, visiting

them "once a week, or once every two weeks" for a couple of hours. The court

found defendant's actions confirmed Dr. Lee's testimony that defendant suffers

from severe personality disorders, is unstable, and is incapable of caring for her

children.

      The court explained the "[c]hildren are entitled to permanency, security,

to know where they're living, who they're living with, [and] where [they] expect

to be." The court found Gertrude's and Carl's home "is the only home [the

children] really have had that they know to be secure and reliable," and the

children's only chance of obtaining permanency is by terminating defendant's

parental rights and allowing defendant's parents to adopt them.

      Thus, the court found the Division established each of the four prongs of

the best interests standard by clear and convincing evidence, and entered an




                                                                          A-5268-17T3
                                       21
order terminating defendant's parental rights to the four children. This appeal

followed. Defendant offers the following arguments for our consideration:

            [POINT I]

            THE APPELLATE DIVISION MUST REVERSE THE
            JUDGMENT OF GUARDIANSHIP BECAUSE [THE
            DIVISION] FAILED TO PROVE THAT THE
            MOTHER'S    RELATIONSHIP    WITH    HER
            CHILDREN WAS HARMFUL TO THEM NOR THAT
            TERMINATION OF HER PARENTAL RIGHTS AND
            ADOPTION BY THE GRANDPARENTS WHO HAD
            LOST CUSTODY OF THEIR OWN CHILD WOULD
            SERVE THEIR BEST INTERESTS.

            A. A.A. Has Not Harmed Her Children Within The
            Meaning Of [N.J.S.A.] 30:4C-15.1a(1).

            B. The Trial Court's Decision That The Second Prong
            Of The Statute Was Satisfied Was Not Supported By
            Substantial, Credible Evidence.

            C. The Record Does Not Contain Sufficient Evidence
            To Support A Finding That [The Division] Met Its
            Burden Of Proof Under The Third Prong Of The
            Statute.

            1. [The Division] made no effort to reunify mother and
            children and admitted it failed to even offer services.

            2. The trial court did not consider alternatives to
            termination of A.A.'s parental rights.

            D. The Conclusion That Termination Would Not Do
            More Harm Than Good Was Not Supported By The
            Evidence.


                                                                       A-5268-17T3
                                     22
                                        II.

      Our review of a trial court order terminating parental rights is limited.

N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J. 596, 605 (2007). "A

Family Part's decision to terminate parental rights will not be disturbed when

there is substantial credible evidence in the record to support the court's

findings." N.J. Div. of Child Prot. & Permanency v. K.T.D., 439 N.J. Super.
363, 368 (App. Div. 2015) (citing N.J. Div. of Youth & Family Servs. v. F.M.,

211 N.J. 420, 448 (2012)). "We accord deference to factfindings of the family

court because it has the superior ability to gauge the credibility of the witnesses

who testify before it and because it possesses special expertise in matters related

to the family." F.M., 211 N.J. at 448. This enhanced deference is particularly

appropriate where the court's findings are founded upon the credibility of the

witnesses' testimony. N.J. Div. of Youth & Family Servs. v. H.B., 375 N.J.

Super. 148, 172 (App. Div. 2005) (citing Rova Farms Resort, Inc. v. Inv'rs Ins.

Co., 65 N.J. 474, 484 (1974)).

      "Only when the trial court's conclusions are so 'clearly mistaken' or 'wide

of the mark' should an appellate court intervene and make its own findings to

ensure that there is not a denial of justice." N.J. Div. of Youth & Family Servs.

v. E.P., 196 N.J. 88, 104 (2008) (quoting G.L., 191 N.J. at 605). However, no


                                                                           A-5268-17T3
                                       23
deference is given to the trial court's "interpretation of the law," which we

review de novo. D.W. v. R.W., 212 N.J. 232, 245-46 (2012).

      A parent has a constitutionally protected right "to enjoy a relationship with

his or her child." In re Guardianship of K.H.O., 161 N.J. 337, 346 (1999). That

right, however, "is not absolute" and is limited "by the State's parens patriae

responsibility to protect children whose vulnerable lives or psychological well-

being may have been harmed or may be seriously endangered by a neglectful or

abusive parent." F.M., 211 N.J. at 447. A parent's interest must, at times, yield

to the State's obligation to protect children from harm. N.J. Div. of Youth &

Family Servs. v. G.M., 198 N.J. 382, 397 (2009).

      When terminating parental rights, the court must consider the "best

interests of the child." K.H.O., 161 N.J. at 347. A petition to terminate parental

rights may only be granted if the following four prongs enumerated in N.J.S.A.

30:4C-15.1(a) are established by clear and convincing evidence:

            (1) The child's safety, health, or development has
            been or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause

                                                                           A-5268-17T3
                                       24
            serious and enduring emotional or psychological harm
            to the child;

            (3) The division has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:4C-15.1(a)(1)-(4).]

      "The four criteria enumerated in the best interests standard are not discrete

and separate; they relate to and overlap with one another to provide a

comprehensive standard that identifies a child's best interests." N.J. Div. of

Youth & Family Servs. v. I.S., 202 N.J. 145, 166-67 (2010) (quoting N.J. Div.

of Youth & Family Servs. v. P.P., 180 N.J. 494, 506-07 (2004)).             "[T]he

cornerstone of the inquiry [under N.J.S.A. 30:4C-15.1(a)] is not whether the

biological parents are fit but whether they can cease causing their child harm."

In re Guardianship of J.C., 129 N.J. 1, 10 (1992).

                                       III.

      Prior to addressing defendant's and Linda's and Jill's respective Law

Guardian's claim there is insufficient evidence supporting the court's findings as

to the four prongs of the best interests standard, we consider the assertion that a


                                                                           A-5268-17T3
                                       25
reversal or remand is required because the court failed to make sufficient

findings of fact. See R. 1:7-4. To be sure, the court's findings are succinct and

generally stated, but we are not convinced the court's findings are inadequate to

support its decision. Our careful and thorough review of the evidence and

testimony presented during the trial reveals very few disputed facts, and the

judge's findings and conclusions are amply supported by the record. See, e.g.,

In re Adoption of a Child by J.D.S., 353 N.J. Super. 378, 396 (App. Div. 2002)

(finding that "[w]hile it would have been preferable for the trial court to have

made more detailed findings of fact, our review of the record satisfies us that

the evidence supported the trial court's conclusion under the best interest of the

child standard").

                                       A.

      Defendant and the Law Guardians for Linda and Jill assert that there was

insufficient evidence supporting the court's finding the Division presented clear

and convincing evidence satisfying the first and second prongs of the best

interests standard. Under the first prong, the Division must prove that "[t]he

child's safety, health, or development has been or will continue to be endangered

by the parental relationship[.]" N.J.S.A. 30:4C-15.1(a)(1). The first prong

focuses on the negative effect the parent-child relationship has upon the child's


                                                                          A-5268-17T3
                                       26
safety, health, and development. K.H.O., 161 N.J. at 348. The Division is not,

however, required to show the child was physically harmed; evidence the child

suffered emotional or psychological harm is sufficient. In re Guardianship of

K.L.F., 129 N.J. 32, 43-44 (1992).

      To satisfy the second prong, the Division must establish "[t]he parent is

unwilling or unable to eliminate the harm facing the child or is unable or

unwilling to provide a safe and stable home for the child and the delay of

permanent placement will add to the harm." N.J.S.A. 30:4C-15.1(a)(2). The

court must determine whether the parent has overcome the harms that endanger

the child and whether the parent is able to prevent further harm from the parental

relationship. K.H.O., 161 N.J. at 348-49.

      "While the second prong more directly focuses on conduct that equates

with parental unfitness," the first and second prongs "are related to one another,

and evidence that supports one informs and may support the other as part of the

comprehensive basis for determining the best interests of the child." In re

Guardianship of DMH, 161 N.J. 365, 379 (1999). A "[c]ourt need not wait to

act until a child is actually irreparably impaired by parental inattention or

neglect." Id. at 383.




                                                                          A-5268-17T3
                                       27
      Here, the evidence clearly and convincingly established defendant's

failure to provide her four children with a permanent, safe, and stable home

caused the children harm and will delay the permanent placement in a safe and

secure home to which the children are entitled. See ibid. (affirming trial court's

determination that "a delay in establishing a stable and permanent home will

cause harm to" the children).     Moreover, the evidence showed defendant's

extended and ongoing failure to provide the children with a safe and secure home

resulted in "the development of a stronger, 'bonding relationship' to [Gertrude

and Carl], the severing of which [will] cause profound harm . . ." to each of the

children. N.J. Div. of Youth & Family Servs. v. B.G.S., 291 N.J. Super. 582,

592 (App. Div. 1996); see also N.J. Div. of Youth & Family Servs. v. P.P., 180
N.J. 494, 507 (2004) (explaining the reunification process should not further

delay a child's permanent placement or cause serious harm by severing the bond

between the child and a foster family).

      Dr. Lee testified there was a significant risk Eddie, Jill, and Alice would

suffer from "severe and enduring harm" if their relationship with either Gertrude

or Carl was terminated, and Linda would suffer the same harm if her relationship

with Gertrude terminated. Dr. Lee did not believe Linda would suffer significant

harm if her relationship with Carl terminated. In any event, we are convinced


                                                                          A-5268-17T3
                                       28
the evidence supports the court's determination the Division presented clear and

convincing evidence of harm to the children and an ongoing risk of harm to

satisfy the first prong of the statutory standard.

      The evidence similarly supports the court's finding under the second

prong, which is established by evidence of "parental dereliction and

irresponsibility, such as the parent's continued . . . inability to provide a stable

and protective home, [or] withholding of parental attention and care." K.H.O.,
161 N.J. at 353. Defendant rightly boasts of her educational accomplishments

and of her apparent potential for employment as a teacher or in another

professional position, but the evidence shows she is either unwilling or unable

to apply her talents and abilities for the benefit of her children.

      For at least four years, defendant lived a life of unfulfilled promise and

promises, chose not to cooperate with the Division, and failed to provide her

children with a safe, secure, and permanent home. Instead, she placed that

burden on her parents, Gertrude and Carl, and they unfailingly met the burden.

Defendant's actions and failures reflect an "inability to provide a stable and

protective home," see K.H.O., 161 N.J. at 353, consistent with Dr. Lee's

unrefuted testimony that, despite defendant's intelligence, her pervasive

"maladaptive personality and character traits" render her unable to serve "as an


                                                                            A-5268-17T3
                                        29
independent caretaker" of her children at the time of trial and in the foreseeable

future. The record lacks any evidence to the contrary. See N.J. Div. of Youth

& Family Servs. v. A.W., 103 N.J. 591, 616 (1986) (finding lack of evidence

parents "would be able to eliminate the potential for harm to their children in

the near future" supports a finding the Division satisfied its burden of

establishing the second prong of the best interests standard).

                                       B.

      Prong three "contemplates efforts that focus on reunification of the parent

with the child." K.H.O., 161 N.J. at 354. The Division satisfies its burden under

the third prong by proving it "made reasonable efforts . . . to help the parent

correct the circumstances which led to the child's placement outside the home"

and considered alternatives to termination of parental rights. N.J.S.A. 30:4C-

15.1(a)(3).   However, the reasonableness of the Division's efforts is not

measured by whether its efforts were successful in bringing about reunification

of the parent and child. DMH, 161 N.J. at 393.

      The reasonableness of the Division's efforts turns on the circumstances of

the case, but the Division should ordinarily: (1) cooperate with the parent in

devising an appropriate plan for services; (2) provide agreed-upon services; (3)

keep the parent abreast of the child's progress and health; and (4) facilitate


                                                                          A-5268-17T3
                                       30
visitation as appropriate.   N.J.S.A. 30:4C-15.1(c); DMH, 161 N.J. at 390.

Appropriate services may include "day care, housing assistance . . . parenting

classes, [and] financial assistance." Id. at 390-91. The services should "foster

and maintain the bond between the parent and child" in the hopes of

reunification by promoting visitation and by educating the parent in effective

caretaking. Id. at 390.

      Defendant claims the Division's "biggest failing in providing reasonable

[services] involved visitation." She argues the children were removed "solely

for issues related to" Earl, but thereafter the court required that all of her

visitation be supervised.    She also contends the Division did not consid er

alternatives to termination, such as kinship legal guardianship, and that the

Division did not otherwise provide services and admitted to failing to provide

reasonable services.

      The record does not support defendant's claims, and it establishes the

Division provided reasonable services under the circumstances, including

transportation services to Division meetings, court appearances, and visitation;

therapeutic visitation; domestic violence counseling; supervised visitation;

psychological and bonding evaluations; and housing assistance. The Division

also provided the children with therapy; mentorship programs; financial support;


                                                                        A-5268-17T3
                                      31
and trauma counseling to address their experiences "moving around and being

unstable" and witnessing domestic violence.

      Defendant argues supervised visitation was unwarranted, but ignores the

court required supervised visits until the Division could conduct psychological

evaluations to "find out what services are necessary . . . and also determine

what's safe for the children as far as visitation." The Division identified "red

flags" leading to its request for an evaluation before allowing unsupervised

visits, including defendant's refusal to allow the children to continue therapy,

and her claim reunification was all the children required. Defendant refused to

cooperate with supervised visitation, declined a Division-facilitated supervised

visit while she resided in Georgia, and did not participate in the therapeutic

visitation the Division made available through the YMCA.

      Moreover, defendant attended the arranged visitations inconsistently, and

when Gertrude was approved as a visitation supervisor, defendant had "hardly

any contact" in person with the children — although she corresponded through

phone calls or text messages — because she "didn't think she needed to be

supervised by or have therapeutic visits." Even after defendant and Gertrude

began scheduling visits at her home without the Division's involvement,

defendant did not visit as often as she could — about three times a week — even


                                                                        A-5268-17T3
                                      32
though she could have visited daily. The Division limited visitation to twice per

week after Gertrude reported defendant would fail to notify her in advance of a

visit, or would arrive early or late to a visit, and, following that change, Gertrude

reported defendant missed several weeks of visitation entirely.

       Defendant's resistance to the Division's efforts to obtain an evaluation

which delayed her opportunity for unsupervised visits; her inconsistent

attendance at the visitations that were arranged; and her months-long absence

from New Jersey during which she had no visitation with the children undermine

her assertion the Division failed to provide reasonable visitation services.

Preserving a parent's rights ceases to be "reasonable" when, among other factors,

the parent refuses services. A.W., 103 N.J. at 610 (citation omitted).

       The Division also considered alternatives to termination, including

kinship legal guardianship. See id. at 609; P.P., 180 N.J. at 512. However, a

ready and willing relative is a prerequisite for that option. A.W., 103 N.J. at

609.

       Gertrude testified she and Carl sought to adopt the children and, if that

adoption was not available, they would no longer care for the children. Thus,

kinship legal guardianship was not an available option. The court did not credit

Gertrude's testimony, and defendant argues the court erred in its credibility


                                                                             A-5268-17T3
                                        33
finding, but we defer to the court's determination, which it supported with

detailed findings. See G.L., 191 N.J. at 605; E.P., 196 N.J. at 104. Further,

where, as here, "the permanency provided by adoption is available, kinship legal

guardianship cannot be used as a defense to termination of parental rights." P.P.,
180 N.J. at 512-13 (citing N.J.S.A. 30:4C-15.1(a)(3)).

      Defendant argues she "was ready to take her children at the time of trial,"

but that, "even assuming she was not, there is no reason why the family could

not continue as they had . . . with the children remaining in the grandparents'

custody without termination of parental rights." That option was rejected for

reasons supported by the record. As noted, continuing the status quo would

prolong the children's harm by delaying the permanency to which they are

entitled. In addition, defendant opted not to appear at trial and thereby offered

no testimony or evidence she either is willing or able to exercise physical

custody of the children, provide them with a safe and secure home, and actually

care for them. And the record evidence otherwise clearly and convincing ly

establishes she is not.

      The Division acknowledged it offered domestic violence counseling for

the first time in January 2017, but defendant refused those services and opted to

obtain the counseling, which she completed, on her own. The Division also


                                                                          A-5268-17T3
                                       34
informed defendant she could not regain custody of her children until s he had

adequate housing. Defendant, however, never requested housing assistance and

always assured the Division "she was working on getting herself housing,

employment." The Division requested paystubs confirming her employment and

the lease for property she said she rented in Georgia, but defendant never

provided the requested information.

      In October 2017, after spending months in Georgia, defendant reported

she obtained a teaching position in Newark.         The caseworker requested

defendant's paystubs, but defendant did not produce them until May 2018, just

prior to the commencement of the guardianship trial. A caseworker explained

the requested information was required before the Division could provide

housing assistance, but defendant refused to provide the information.        The

evidence further established that, despite the Division's repeated offers to meet

with her in person, defendant consistently failed to attend meetings, maintain

regular contact with case workers, and keep the Division informed of her current

address and contact information.

      Defendant contends the Division "offered [her] absolutely no roadmap to

follow in which to regain her children," but the Division's provision of services

here was necessarily limited by defendant's recalcitrance, lack of cooperation,


                                                                         A-5268-17T3
                                      35
unavailability, and consistent resistance. Thus, the record supports the court 's

determination    the   Division   provided   reasonable    services   under    the

circumstances presented and sustained its burden under the third prong of the

best interests standard.

                                       C.

      Under the fourth prong of the best interests standard, the Division must

present clear and convincing evidence that "[t]ermination of parental rights will

not do more harm than good." N.J.S.A. 30:4C-15.1(a)(4); see also K.H.O., 161
N.J. at 355. The Division need not prove an absence of harm — termination is

inherently damaging — but it must demonstrate that termination will help at

least as much as it hurts the child. K.H.O., 161 N.J. at 355. The court must

"balance the relationship of [] the [biological] parent and the child, and

determine whether the child will suffer greater harm from terminating the child's

ties with" his or her biological parent than from permanent disruption of the

child's relationship with a resource parent. N.J. Div. of Youth & Family Servs.

v. A.G., 344 N.J. Super. 418, 435 (App. Div. 2001).

      Although the fourth prong is centered broadly on "harm," its principal

focus is the harm of impermanence. A.W., 103 N.J. at 610. Termination ought

lead to "a permanent resolution of the child's status," and a child's relationship


                                                                          A-5268-17T3
                                       36
with a parent should not be              severed without "a more promising

relationship . . . [in] [his or her] future." Ibid. (citation omitted) (first alteration

in original). By terminating a parent's rights, the State implicitly promises the

child a permanent home. Id. at 611. The risk of that promise going unfulfilled

may outweigh the harm a child suffers by remaining with a parent. Ibid.

      Where, as here, putative adoptive parents are already involved, the fourth

prong requires proof that remaining in the resource home will provide the

children with greater stability, without countervailing harm, than the parent.

K.H.O., 161 N.J. at 355. "Weighing the potential harm that terminating [the

child's] relationship with her mother against that which might come from

removing her from her foster home is painfully difficult, but it is a decision that

necessarily requires expert inquiry specifically directed to the strength of each

relationship." Ibid. (quoting J.C., 129 N.J. at 25). Such expert opinion should

follow a "full opportunity to make a comprehensive, objective, and informed

evaluation of the child's relationship with both the natural parents and the foster

parents." N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 281 (2007)

(quoting J.C., 129 N.J. at 19).

      Here, the Division presented ample and unrefuted evidence that

termination of defendant's parental rights will not do more harm than good.


                                                                               A-5268-17T3
                                         37
Gertrude and Carl are able and caring resource parents, and they have provided

the children with the only consistently stable and secure home they have known.

Dr. Lee found strong bonds between the children and Gertrude, and between Jill,

Alice, and Eddie and Carl, and he determined severing those bonds would likely

cause the children serious and lasting harm. By contrast, Dr. Lee found that

none of the children enjoys a similarly strong bond with defendant, and that each

child enjoys only a neutral bond with her. Thus, Dr. Lee reasoned termination

of defendant's parental rights entailed a low risk of "severe and enduring harm."

He also opined that the children's best prospect for achieving permanency was

adoption by Gertrude and Carl.2 Defendant and the children offered no expert

opinion or other evidence refuting Dr. Lee's testimony.

      We reject any claim that Gertrude and Carl are motivated by an interest in

the monetary stipends provided by the Division for their care of the children.

The Division originally became involved with the family in response to a claim

of physical abuse, and the court granted joint custody to the grandparents and

Earl in 2014 following allegations of violence involving defendant's boyfriend.



2
  In her reply brief, defendant asserts that following trial, Linda was " thrown
out" of the grandparents' house and is living in a "shelter." We do not consider
the claim because it is unsupported by any competent record evidence, and there
was no motion to supplement the record on appeal. See R. 2:6-2.
                                                                         A-5268-17T3
                                      38
The grandparents gained full custody of the children after it emerged that Earl

physically abused the children. The record is simply bereft of any evidence

Gertrude and Carl, who have provided consistent care and a safe and secure

home to the children for many years, are motivated by anything other than the

best interests of the children and their desire to provide the permanent hom e

defendant has demonstrated she is either incapable or unwilling to provide to

her children.

      We have considered that Linda and Jill prefer not to be adopted by their

grandparents, but their preferences do not outweigh the court's well-founded

determination that termination of defendant's parental rights are in their best

interests. We appreciate that they would prefer a situation where their mother

provides the safe, secure, and permanent home to which they are entitled, but

the record sadly shows defendant is either unwilling or unable to do so, and that

their grandparents have, and continue, to provide the only realistic opportunity

for permanency. As a result, their preferences do not outweigh the clear and

convincing evidence establishing that termination of defendant's parental rights

is in each child's best interests.




                                                                         A-5268-17T3
                                      39
                                        D.

      We last address Alice's request for continued "contact with [defendant]

after termination." She relies on In re D.C., 203 N.J. 545, 551 (2010), which

held that an adoptive parent has no absolute "parental autonomy" to cause harm

to the adopted child by preventing visitation by the child's biological family

members. An adopted child retains the right to visits by his or her natural

parents. N.J.S.A. 9:6B-4(e). Moreover, the court may grant a grandparent's or

sibling's application to visit an adopted child upon proof that visitation would

serve the child's best interests, based on several enumerated factors. N.J.S.A.

9:2-7.1(a)-(b).   See Moriarty v. Bradt, 177 N.J. 84 (2003) (addressing the

standard grandparents must meet under N.J.S.A. 9:2-7.1 so as not to infringe on

parents' fundamental right to raise their children as they see fit).

      Gertrude testified she intends to allow defendant contact with the children

because she wants to work with defendant as "a team." Acknowledging "the

children love their mother" and "want her involved in their life," Gertrude

testified she aimed "to support that relationship and do whatever it takes to keep

[t]he children in the best quality of life possible with their mother very present."

In any event, Alice's claimed interest in visitation with her mother following

termination of defendant's parental rights is not an issue before us on this appeal.


                                                                            A-5268-17T3
                                        40
We therefore do not address the merits of the claim other than to note any such

request must be made to the Family Part in the first instance.

      Affirmed.




                                                                       A-5268-17T3
                                      41